Exhibit 10.51

Robert P. Restrepo, Jr.

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Second Amendment”) is made
effective as of January 1, 2009, among State Auto Financial Corporation, an Ohio
corporation (“State Auto Financial”), State Auto Property and Casualty Insurance
Company, an Iowa-domiciled insurance company (“State Auto P&C”), State
Automobile Mutual Insurance Company, an Ohio-domiciled mutual insurance company
(“State Auto Mutual”) and Robert P. Restrepo, Jr. (“Executive”).

Background Information

The parties to this Second Amendment (the “Parties”) entered into an Employment
Agreement dated as of March 2, 2006 (the “Employment Agreement”), regarding the
Executive’s employment relationship with State Auto P&C. The Employment
Agreement was amended by the Amendment to Employment Agreement (the “Amendment”)
as of January 24, 2007. The Parties desire to amend the Employment Agreement
pursuant to Section (A) of Article XI of the Employment Agreement in order to
comply with the final Treasury Regulations issued under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). The Employment
Agreement, as amended by the Amendment and this Second Amendment, is hereinafter
collectively referred to as the “Agreement”.

Statement of Agreement

The Parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:

§1. Definitions. All capitalized terms used in this Agreement but which are not
otherwise defined herein shall have the respective meanings given those terms in
the Employment Agreement or Amendment, as applicable.

§2. Other Fringe Benefits. Section (G) of Article IV of the Agreement is hereby
amended by adding a new last sentence to read as follows:

“If such benefits are taxable, State Auto shall ensure that terms of the
benefits will comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder.”

§3. Participation in Future Compensation, Retirement, and Fringe Benefit Plans.
Section (H) of Article IV of the Agreement is hereby amended by adding a new
last sentence to read as follows:

“If such benefits are taxable, State Auto shall ensure that terms of the
benefits will comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder.”

§4. Disability. The first sentence of Section (A) of Article V of the Agreement
is hereby amended in its entirety to read as follows:

“If during the term of this Agreement Executive shall be unable to perform
substantially his duties hereunder because of illness or other incapacity
constituting a disability as defined in Section 409A of the Code (referred to
hereafter as “Disability”), and such Disability shall persist for a period of at
least six (6) months in any twelve (12) month period, State Auto shall
thereafter have the right, on not less than forty-five (45) days’ written notice
to Executive, to terminate Executive’s employment under this Agreement, in which
case the date of employment termination shall be not less than the forty-fifth
(45th) day following the date of written notice.”



--------------------------------------------------------------------------------

§5. Disability. The fourth sentence of Section (A) of Article V of the Agreement
is hereby amended in its entirety to read as follows:

“The compensation provided under this Section shall continue for the full period
of Disability or until Executive attains age 65, whichever first occurs and
shall be paid in accordance with State Auto’s normal compensation practices
applicable to salaried employees.”

§6. Death. Section (B) of Article V of the Agreement is hereby amended by adding
a new second sentence to read as follows:

“Such Base Salary payments shall be made in accordance with State Auto’s normal
compensation practices applicable to salaried employees.”

§7. Termination without Cause. The fifth sentence of Section (E) of Article V of
the Agreement is deleted in its entirety. In addition, Section (E) of Article V
of the Agreement is hereby amended by adding a new last sentence to read as
follows:

“Such amounts shall be paid pursuant to the provisions of Section (H) of Article
V of the Agreement below.”

§8. Executive’s Rights Under Certain Plans. Article VI of the Agreement is
hereby amended by adding a new last sentence to read as follows:

“If such benefits are taxable, State Auto shall ensure that terms of the
benefits will comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder.”

§9. Captions. The captions of the various sections of this Second Amendment are
not part of the context of this Second Amendment, but are only labels to assist
in locating those sections, and shall be ignored in construing this Second
Amendment.

§10. Construction. This document is an amendment to the Employment Agreement. In
the event of any inconsistencies between the provisions of the Employment
Agreement, as amended by the Amendment, and this Second Amendment, the
provisions of this Second Amendment shall control. Except as modified by this
Second Amendment, the Employment Agreement shall continue in full force and
effect without change.

[Signatures appear on the next page.]



--------------------------------------------------------------------------------

EXECUTIVE

     

/s/ Robert P. Restrepo, Jr.

     

Robert P. Restrepo, Jr.

   

STATE AUTO FINANCIAL CORPORATION

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

By:

 

/s/ Paul S. Williams

 

By:

 

/s/ Michael J. Fiorile

 

Paul S. Williams, Chairperson of

   

Michael J. Fiorile, Chairperson of the

 

the Compensation Committee

   

Nominating and Governance Committee

STATE AUTO PROPERTY AND CASUALTY INSURANCE COMPANY

By:

 

/s/ Paul S. Williams

     

Paul S. Williams, Chairperson of

     

the Compensation Committee

   